Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 11 and 12, drawn to carbon nanotubes of entangled type.
Group II, claims 7-10, drawn to a method of making carbon nanotubes comprising vanadium- and cobalt-containing catalyst.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
	2.1.	Even though the inventions of these groups require the technical feature of entangled carbon nanotubes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US 2015/0274529).  Kim teaches a method of making carbon nanotubes comprising vanadium- and cobalt-containing catalyst, and
	2.2.	The method as claimed is not specially adapted for the manufacture of the product of group I invention because the method does not appear to result in a carbon nanotube with the bulk density of 31 kg/m3 to 85 kg/m3
A telephone call was made to Applicant’s Representative, Scott Cummings, on March 11 to request an oral election to the above restriction requirement, but did not result in an election being made.  A written restriction requirement was requested.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 12, 2022